Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Reconsideration filed 4/6/22 which has been entered. Claims 1, 8, 10-11, 13, and 17 have been amended. Claims 7 and 14 have been cancelled. No claims have been added.  Claims 1, 4-5, 8-13, and 15-24 are still pending in this application, with Claim 1 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 8-13, and 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amplifier being connected to the receiver while in the high impedance state was not originally disclosed. The Applicant’s specification specifically says “in the measurement mode the amplifier is disabled, in particular switched to a high impedance state” in lines 23-25 on page 5. No further details are provided on what constitutes a high impedance state. A high impedance sate could simply mean that the amplifier is disabled by opening a circuit. There is nothing in the original disclosure to specify that the amplifier must remain physically and electrically connected to the receiver while in the high impedance state.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-13, 15, 16-18, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. US Publication No. 20170223467 (from IDS) in view of Andersson US Patent No. 5815581, Marrah et al. US Patent 5014316, Agarwal et al. UK Patent Publication 2547490 (from IDS), and Harsch et al. US Publication No. 20070286441

              Referring to claim 1, Jensen et al. teaches a hearing device (Fig. 4: hearing aid 400), comprising: an input transducer (Fig. 4: input transducer 401); a signal processor (Fig. 4: controller 408, compensators 403, 404; para 0105: “various hearing aid functionalities, such as hearing loss compensator 403 and receiver non-linearity compensator 404 may be implemented as separate electronic units or may be integrated in one or several digital signal processors“); an amplifier (Fig. 4: output converter 406; para 0004: “hearing aid will alleviate a hearing loss by amplifying; a receiver (Fig. 4: output transducer 103), a measurement bridge circuit (5) connected to the receiver (4) in parallel with the amplifier (3) (Fig. 3; Fig. 4: signal generator 407 connected in parallel with output converter 405; para 0065: “The signal generator 407 applies a measurement signal to the output transducer 103 in the manner disclosed in the embodiment of FIG. 3”), wherein the input transducer is connected to the signal processor, the signal processor is connected to the amplifier, and the amplifier is connected to the receiver (Fig. 4: input transducer 401 connected to compensators 403, 404, connected to output converter 405, connected to output transducer 103), wherein the measurement bridge circuit is adapted to controllably supply the direct current or the alternating current to the receiver and to measure a voltage at the receiver (para 0068: “the voltage V.sub.aux at the first measurement point may be expressed as: V aux = ( V bias + V signal ) .times. Z receiver ( Z receiver + R ref ) wherein V.sub.bias is the voltage supplied by the DC voltage supply 205, V.sub.signal is the AC voltage supplied by the sinus generator 101”; Fig. 3: first measurement point 104 at output transducer 103), wherein the hearing device is operable in a normal mode and in a measurement mode (para 0057: “the hearing aid 400 is adapted such that it can switch between being in a normal operation mode and being in a receiver measurement mode”), wherein in the normal mode the amplifier is enabled and provides an amplified output signal to the receiver (Fig. 4: normal operation mode turns on output converter to output amplified signal of hearing aid; para 0067: “when the hearing aid is in normal operation mode the output switching circuit 406 provides that the sinus generator 101 (which may also be denoted small signal generator), the reference resistor 102, the DC voltage supply 205 and the switching circuit 306 is not part of the main signal path in the hearing aid 400.”), and wherein in the measurement mode the amplifier is put in a high impedance state (Fig. 4: output converter in in high impedance state when the hearing aid in in the receiver measurement mode, as shown), and the measurement bridge circuit supplies the direct current or the alternating current to the receiver and measures the voltage at the receiver (para 0068: “the voltage V.sub.aux at the first measurement point may be expressed as: V aux = ( V bias + V signal ) .times. Z receiver ( Z receiver + R ref ) wherein V.sub.bias is the voltage supplied by the DC voltage supply 205, V.sub.signal is the AC voltage supplied by the sinus generator 101”; Fig. 3: first measurement point 104 at output transducer 103), wherein the measured voltage is indicative of a direct current impedance or an alternating current impedance of the receiver (paras 0068: “V.sub.aux at the first measurement point may be expressed as: V aux = ( V bias + V signal ) × Z receiver ( Z receiver + R ref ) wherein V.sub.bias is the voltage supplied by the DC voltage supply 205, V.sub.signal is the AC voltage supplied by the sinus generator 101, Z.sub.receiver is the receiver impedance to be determined”), and wherein the hearing device is adapted to detect the presence of a fault condition based on the direct current impedance or the alternating current impedance of the receiver (para 0058: “the measurement mode is advantageous in that it allows the user to investigate immediately whether the receiver is malfunctioning. However, the option where the receiver measurement mode is entered automatically with regular intervals may be advantageous in that it may avoid that the user perceives a malfunctioning receiver” (impedance determination occurs in the measurement mode)).
              However, Jensen et al. does not teach a class D amplifier with H-bridge per se, but Andersson teaches the amplifier is a class D amplifier (abstract: “hearing aid amplifier circuit employs a Class D amplifier”) with an H-bridge (Fig. 5: H-bridge switch 16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a class D amplifier with H-bridge, as taught in Andersson, in the hearing aid of Jensen et al. because it is known to be an efficient amplifier that “dissipates very little energy in operation.”
              However, Jensen et al. and Andersson do not teach an actual connection between element when switched off, but Marrah et al. teaches an element is connected to another element and put in a high impedance state (Column 10, Lines 65-68 to Column 11, Line 1: “both transistors 509 and 512 are disabled (biased off or turned off) and no signal passes between the terminals 501 and 515 since a high impedance, essentially an open circuit exists between the terminals 501 and 515”). Both Jensen et al. and Marrah et al. teach high impedance states between two circuit elements, therefore it would have been obvious to one having ordinary skill in the art to replace the switch of Jensen et al. with transistor gates connected between the signal generator 407 and the transducer 103 and the output converter 405 and the transducer 103 in the device of Jensen et al. and Andersson because both ways allow for selective circuits to be enabled or disabled by being put into a high impedance state, which is “essentially an open circuit”. Pease note that when the transistor gates of Marrah et al. replace the switches of Jensen et al., the measurement bridge circuit (5) connected to the receiver (4) will still be in parallel with the amplifier (3).
               However, Jensen et al., Andersson, and Marrah et al. do not teach a current steering converter, but Agarwal et al. teaches the direct current or the alternating current is provided by a respective current steering digital-to-analogue converter (Fig. 3: DAC-A, DAC-B; para 0029). Both Jensen et al. and Agarwal et al. teach ways of providing current, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in the use of current steering converters, as taught in Agarwal et al., for the current production of Jensen et al. in the hearing device of Jensen et al., Andersson, and Marrah et al. because both systems are able to provide current to a load.
             However, Jensen et al., Andersson, Marrah et al., and Agarwal et al. do not teach the impedance indicating an obstruction per se, but Harsch et al. teaches the hearing device is adapted to detect the presence of a fault condition if at least one of the following is determined to be incorrect based on the direct current impedance or the alternating current impedance of the receiver: the receiver is correctly connected to the hearing device; the connected receiver is of a certain, desired receiver type; a sound outlet of the hearing device is not obstructed (para 0030: “Preferably the status signal will be provided as all alarm signal if the difference between the actually measured electrical impedance data and the stored reference data exceeds a predetermined threshold, wherein the magnitude of the difference between the measured data and the stored reference data may be taken as a measure of the degree of disturbance of the loudspeaker 18, 118, for example of the degree of the mechanical obstruction of the loudspeaker 18, 118 by ear wax”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detect fault if the receiver is obstructed, as taught in Harsch et al., in the device of Jensen et al., Andersson, Marrah et al., and Agarwal et al. because it can alert the user to clean the hearing device in order to obtain more optimal performance.
              Referring to claim 4, Jensen et al. teaches the measurement bridge circuit is controllable by an output of the signal processor (para 0064).    
               Referring to claim 5, Agarwal et al. teaches a first current steering digital-to- analogue converter and a second current steering digital-to-analogue converter (Fig. 3: DAC-A, DAC-B; para 0029) and Jensen et al. teaches a first current is controlled by a first output of the signal processor, and wherein a second current is controlled by a second output of the signal processor (para 0054). Motivation to combine is the same as in claim 1.    
              Referring to claim 8, Jensen et al. teaches the hearing device further comprises a non-volatile memory storing reference data, pertaining to one or more amplitude and frequency peaks of an impedance of the receiver, and wherein the one or more peaks are determined by measuring the impedance of the receiver when the hearing device is being sealingly, worn in an ear canal of the user and/or when the hearing device is not being worn (paras 0059-0062). 
              Referring to claim 9, Jensen et al. teaches the hearing device is adapted to detect a presence or absence of a fault condition based at least partly on the reference data (para 0059).
              Referring to claim 10, Harsch et al. teaches the hearing device is adapted to detect the presence or absence of a fault condition based on one or more of the following: the direct current impedance of the receiver, determined by applying a direct current to the receiver, as an indication whether the receiver is correctly connected to the hearing device and as an indication whether a certain, desired receiver type is connected to the hearing device, the latter being dependent on a comparison of a quantity related to the at least one measurement of the voltage at the receiver with a predetermined reference value or range representative for the certain, desired receiver type; the alternating current impedance of the receiver determined by applying an alternating current to the receiver, as an indication whether the receiver is not obstructed, being dependent on a comparison of a quantity related to the at least one measurement of the voltage at the receiver with one or more predetermined reference values representative for the receiver not being obstructed (para 0030). Motivation to combine is the same as in claim 1.
              Referring to claim 11, Jensen et al. teaches the hearing device is adapted to perform at least one of the following based on the presence or absence of a fault condition: provide an optical fault indication signal; provide an acoustic signal via the receiver; disable adjusting of one or more hearing device settings when the presence of a fault condition has been detected; disable at least one function of the hearing device when the presence of a fault condition has been detected (para 0059).
              Referring to claim 12, Jensen et al. teaches the measurement bridge circuit comprises a resistor as a minimal load when no receiver is connected to the hearing device or when the receiver is incorrectly connected to the hearing device (Fig. 3: resistor 102 is part of measurement circuit).
              Referring to claim 13, Jensen et al. teaches a method for testing the hearing device of claim 1, based on employing the measurement bridge circuit connected to the receiver of the hearing device in parallel with the amplifier of the hearing device (Fig. 3; Fig. 4: signal generator 407 connected to output transducer 103 and connected in parallel with output converter 405; para 0065: “The signal generator 407 applies a measurement signal to the output transducer 103 in the manner disclosed in the embodiment of FIG. 3”), the method comprising the steps of: putting the amplifier in a high impedance state (Fig. 4: output converter in in high impedance state when the hearing aid in in the receiver measurement mode, as shown) to change operation of the hearing device from a normal mode, in which the amplifier is enabled and provides an amplified output signal to the receiver, to a measurement mode (para 0057: “the hearing aid 400 is adapted such that it can switch between being in a normal operation mode and being in a receiver measurement mode”); applying with the measurement bridge circuit a direct current and/or an alternating current to the receiver (para 0068: “the voltage V.sub.aux at the first measurement point may be expressed as: V aux = ( V bias + V signal ) .times. Z receiver ( Z receiver + R ref ) wherein V.sub.bias is the voltage supplied by the DC voltage supply 205, V.sub.signal is the AC voltage supplied by the sinus generator 101, Z.sub.receiver is the receiver impedance to be determined, and R.sub.ref is the resistance of the reference resistor 102.”); measuring with the measurement bridge circuit a voltage at the receiver (para 0065: “signal generator 407 applies a measurement signal to the output transducer 103 in the manner disclosed in the embodiment of FIG. 3. The voltage at the first measurement point 104”); detecting a presence or absence of a fault condition based on the measured voltage (para 0058: “whether the receiver is malfunctioning”; para 0059: “an alert is issued if an estimated measure of the receiver non-linearity exceeds a predetermined threshold”), wherein the measured voltage is indicative of a direct current impedance or an alternating current impedance of the receiver (paras 0068: “V.sub.aux at the first measurement point may be expressed as: V aux = ( V bias + V signal ) × Z receiver ( Z receiver + R ref ) wherein V.sub.bias is the voltage supplied by the DC voltage supply 205, V.sub.signal is the AC voltage supplied by the sinus generator 101, Z.sub.receiver is the receiver impedance to be determined”), based upon which the presence of a fault condition is detected (para 0058: “the measurement mode is advantageous in that it allows the user to investigate immediately whether the receiver is malfunctioning. However, the option where the receiver measurement mode is entered automatically with regular intervals may be advantageous in that it may avoid that the user perceives a malfunctioning receiver” (impedance determination occurs in the measurement mode)), Andersson teaches the amplifier is a class D amplifier (abstract: “hearing aid amplifier circuit employs a Class D amplifier”) with an H-bridge (Fig. 5: H-bridge switch 16), Marrah et al. teaches putting an element connected to another element in a high impedance state (Column 10, Lines 65-68 to Column 11, Line 1: “both transistors 509 and 512 are disabled (biased off or turned off) and no signal passes between the terminals 501 and 515 since a high impedance, essentially an open circuit exists between the terminals 501 and 515”), and Agarwal et al. teaches providing the direct current or the alternating current via the respective current steering digital-to-analogue converter (Fig. 3: DAC-A, DAC-B; para 0029), and Harsch et al. teaches the presence of a fault condition is detected if at least one of the following is determined to be incorrect: the receiver is correctly connected to the hearing device; the connected receiver is of a certain, desired receiver type; a sound outlet of the hearing device is not obstructed (para 0030: “Preferably the status signal will be provided as all alarm signal if the difference between the actually measured electrical impedance data and the stored reference data exceeds a predetermined threshold, wherein the magnitude of the difference between the measured data and the stored reference data may be taken as a measure of the degree of disturbance of the loudspeaker 18, 118, for example of the degree of the mechanical obstruction of the loudspeaker 18, 118 by ear wax”).  Motivation to combine is the same as in claim 1.
              Referring to claim 15, Jensen et al. teaches at least one of the following based upon detecting the presence or absence of a fault condition: providing an optical fault indication signal; providing an acoustic signal via the receiver; disabling adjusting of one or more hearing device settings when the presence of a fault condition has been detected; disabling at least one function of the hearing device when the presence of a fault condition has been detected (para 0059).
              Referring to claim 16, Jensen et al. teaches a frequency of the alternating current applied to the receiver is varied to provide a frequency sweep or a polyphonic signal to the receiver as a test signal (para 0046).
              Referring to claim 17, Jensen et al. teaches detecting the presence or absence of the fault condition is further based on determining an impedance of the receiver as a function of a frequency of the alternating current applied to the receiver and comparing the determined impedance with pre-determined reference data (paras 0058-0059, 0062, 0068).
              Referring to claim 18, Jensen et al. teaches the method is started upon each powering-on of the hearing device (para 0058).
              Referring to claim 21, Jensen et al. teaches the method is started by a user by operating a control element at the hearing device or at a hearing device accessory (para 0058).
               Referring to claim 22, Agarwal et al. teaches the respective steering digital-to- analogue converter (Fig. 3: DAC-A; para 0029) and Jensen et al. teaches a current is controllable by an output of signal processor (para 0054). Motivation to combine is the same as in claim 1.
               Referring to claim 23, Agarwal et al. teaches the respective steering digital-to- analogue converter is controllable by an output of an audio delta-sigma converter (Fig. 3: DAC-A; para 0029) and Jensen et al. teaches a current is controllable (para 0054). Motivation to combine is the same as in claim 1.
              Referring to claim 24, Jensen et al. teaches the hearing device is adapted to detect a presence or absence of a fault condition based at least partly on a comparison of a quantity related to the at least one measurement of the voltage at the receiver with at least part of the reference data (paras 0058-0059).   

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., Andersson, Marrah et al., Agarwal et al., and Harsch et al., as applied to claims 1 and 13 above, and further in view of Boretzki et al. US Publication 20130322669.

              Referring to claim 19, Jensen et al., Andersson, Marrah et al., Agarwal et al., and Harsch et al. do not explicitly teach all scenarios where the testing might be performed, but Boretzki et al. teaches the method is started when initiating fitting of the hearing device to needs and preferences of the user when initiating a self-fitting session or a remote fitting session (para 0125). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform testing at the beginning of a remote fitting session, as taught in Boretzki et al., in the method of Jensen et al., Andersson, Marrah et al., Agarwal et al., and Harsch et al. because it can allow for problems to be fixed before a hearing health professional programs the device further to help the individual wearer.
              Referring to claim 20, Jensen et al., Andersson, Marrah et al., Agarwal et al., and Harsch et al. do not explicitly teach all scenarios where the testing might be performed, but Boretzki et al. teaches the method is started when initiating a remote support session (abstract, para 0125). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform testing at the beginning of a remote support session, as taught in Boretzki et al., in the method of Jensen et al., Andersson, Marrah et al., Agarwal et al., and Harsch et al. because it can allow for problems to be fixed before a hearing health professional programs the device further to help the individual wearer.

Response to Arguments
Applicant’s arguments with respect to the Tiscareno reference are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 4/6/22 have been fully considered but they are not persuasive. 

Applicant states in para 1 under ‘Claim Rejection – 35 USC 112’ on page 8 of the remarks:
“Claims 1, 4-5, and 7-24 stand rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The Office action states that the phrase "the amplifier connected to the receiver is put in a high impedance state" was not originally disclosed and argues that nothing in the original disclosure specifies "that the amplifier must remain physically and electrically connected to the receiver while in the high impedance state." However, Fig. 1 of the present application illustrates that audio amplifier 3 is continually connected to the receiver 4, Fig. 1 does not show a switch for disconnecting the audio amplifier from the receiver, and there is nothing in the specification suggesting that the amplifier 3 and the receiver 4 are disconnected from each other, only that the amplifier is disabled. Additionally, as cited in the Office action, the specification in pg. 5, 11. 23-25, states that the amplifier is disabled, in particular switched to a high impedance state. One skilled in the art would understand this terminology and would reasonably conclude that the inventor had possession of the claimed invention. Accordingly, it is respectfully requested that the rejection be withdrawn.”

Examiner respectfully disagrees. For something to have support in the drawings, the support must be explicit or inherent. The drawings excluding one feature does not mean it is inherent that the feature could not be there. There are many times where not all features are disclosed in the drawings. Further, the language in the specification “the amplifier is disabled, in particular switched to a high impedance state” would suggest that there is a switch to disable the amplifier, however, that switch is not shown in the drawings, but clearly has support in the text of the Specification. And said switch is precisely what could be interpreted as one to open a circuit in order to disable the amplifier. Therefore, the amplifier being connected to the receiver while in the high impedance state was not originally disclosed.

Applicant states in para 3 under ‘Claim Rejection – 35 USC 103’ on page 9 of the remarks:
“Additionally, the examiner cites Jensen [0058] and [0062] as teaching a measured voltage is indicative of a direct current or alternating current impedance of the receiver. Jensen [0062] describes measuring the deviation of electrical impedance of the hearing aid receiver. Jensen does not describe measuring impedance of the receiver, but rather a deviation of impedance. These are not the same, that is, measuring the change in a value or difference between two values is not the same as measuring the actual value.”

Examiner respectfully disagrees. Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Jensen does not describe measuring impedance of the receiver”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, in order to find a deviation, one needs to find the two values from which a deviation exists. Therefore, if you have determined the deviation between x and y, you will know the values of x and y. Thirdly, para 0068 of Jensen teaches how to find the receiver impedance based on the measured voltage, as voltage and impedance are related to one another, therefore, one is indicative of the other. Therefore, Jensen reads on the impedance limitation of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652